IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 11 MAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
ANDRE MAURICE ADAMS,                          :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or disposition of this matter.